Exhibit 3
                     www.courtreportingny.com



STATE OF NEW YORK    :     COUNTY OF ROCKLAND
VILLAGE OF POMONA




- - - - - - - - - - - - - - - - - - - - - x

              TRANSCRIPTION

                     OF

                CONVERSATION

             FEBRUARY 3, 2017


- - - - - - - - - - - - - - - - - - - - - x

       Village of Pomona Village Hall
       100 Ladentown Road
       Pomona, New York




  LOUIS ZUMMO, BUILDING INSPECTOR

  BRETT YAGEL, MAYOR

  NOREEN SHEA, CLERK



             ROCKLAND & ORANGE REPORTING
                     2 Congers Road
              New City, New York          10956
                     (845) 634-4200


                  Rockland and Orange Reporting
            rowork@courtreportingny.com - (845) 634-4200
                           www.courtreportingny.com

                                                                 2
1                 Proceedings
2          MAYOR YAGEL:     Right.    I received a
3    copy of this, as well.
4          MR. ZUMMO:     Well, Doris called
5    wanted to know what was going -- Conway, a
6    lawyer, called Doris about Banks.              He
7    wants to know what's going on.          Tell
8    him --
9          MAYOR YAGEL:     Tell him not to get
10   involved, that Chris Reilly's gonna be
11   handling this.
12         MR. ZUMMO:     Is he?
13         MAYOR YAGEL:     I don't know.        Maybe
14   you should ask him to.
15         MR. ZUMMO:     So she said, did he pass
16   his inspections?      I said, he passed all
17   the inspections but one, which is the --
18   the hurricane top plates.        He says he put
19   them in.   And I never saw them and, you
20   know, so I -- I on faith -- he put them
21   in.   I'm going to say he has them in
22   there.
23         MAYOR YAGEL:     You can't do that.
24         MR. ZUMMO:     He says he has them in
25   there, but he showed me one of the


                        Rockland and Orange Reporting
                  rowork@courtreportingny.com - (845) 634-4200
                             www.courtreportingny.com

                                                                   3
1                   Proceedings
2    leftovers.     I said, with the height, we
3    can't get around, Doris.           Well, you
4    measured it incorrectly.           I said, no, he
5    didn't.     She goes, yes, you did.           I was
6    told that you measured incorrectly.                I
7    said, no, not true.        Code.     Code.     And
8    then I read it to her.         And I can hear her
9    looking it up at the same time.              Oh, yeah,
10   it says to the highest point.
11        MAYOR YAGEL:       So if it goes to the
12   highest point, maybe you -- maybe you
13   should have measured the downhill side,
14   not the uphill side.
15        MR. ZUMMO:      Why, it's gonna be
16   worse?
17        MAYOR YAGEL:       Yes.
18        MR. ZUMMO:      It is gonna be worse.
19        MAYOR YAGEL:       And -- and that will
20   shut him the hell up.
21        MR. ZUMMO:      It's a foot and-a-half
22   over already.       How much worse do you want
23   it to be?
24        MAYOR YAGEL:       He's gotta take 18
25   inches off.


                          Rockland and Orange Reporting
                    rowork@courtreportingny.com - (845) 634-4200
                             www.courtreportingny.com

                                                                   4
1                   Proceedings
2            MR. ZUMMO:     That's not going to work --
3    (inaudible) -- holy shit, like I told Doris,
4    if it was 10 or 12 inches, I might have been
5    prepared to let it go.         But it's a foot and a
6    half.     It's just a big stink about his fucking
7    special permit.
8            MAYOR YAGEL:     (Inaudible)
9            MR. ZUMMO:     She gets upset.
10           MAYOR YAGEL:     I told Doris (inaudible) --
11   it's not Doris.
12           MR. ZUMMO:     He rammed the Special permit
13   up my ass how many times.
14           The Planning Board meeting.          At
15   my -- my -- I'm using him and I'm picking
16   on him and he has a special permit,
17   there's nothing I can do about it.
18           MAYOR YAGEL:     Really?     Guess what?
19           MR. ZUMMO:     So she says, well what
20   are you gonna do?        So I says,      I'm gonna
21   write him a letter.        He doesn't get a CO.
22           MAYOR YAGEL:     Then he comes back to
23   the Board of Trustees.
24           MR. ZUMMO:     And he's got to come
25   back to get to reissue the special permit.


                          Rockland and Orange Reporting
                    rowork@courtreportingny.com - (845) 634-4200
                            www.courtreportingny.com

                                                                  5
1                  Proceedings
2           MR. ZUMMO:     Planning Board.       I mean,
3    from the Zoning Board.        I said, the
4    original is from the Board of Trustees.
5    Says, no,    I think it's the Zoning Board
6    now.    Zoning Board will give it to him.
7           MAYOR YAGEL:     They better not.
8           MR. ZUMMO:     They might.     Any way you
9    look at it, he's gonna drag Conway in,
10   gonna cost him another five, $6,000 in
11   legal fees, on top of the $25,000 he
12   already spent in the ZBA meetings.
13          MAYOR YAGEL:     Is that true?       No, he
14   didn't spend that much.
15          MR. ZUMMO:     He had Conway,       an
16   architect and a court stenographer there,
17   five nights, five different meetings.              The
18   court stenographer alone was 500 bucks.
19          MAYOR YAGEL:     I think it's time I
20   called the Journal News on him.
21          MR. ZUMMO:     I was laughing my ass
22   off.    He was throwing money.        Then he has
23   the balls to tell me if, if I were to
24   build it correctly, it would have cost me
25   more than $50,000.       I said, Ian, it should


                         Rockland and Orange Reporting
                   rowork@courtreportingny.com - (845) 634-4200
                             www.courtreportingny.com

                                                                   6
1                   Proceedings
2    cost you more than $50,000.           Oh, I'm not
3    made of money.       You know, I'm retired.
4    I'm like, you're an asshole, dude.              Why
5    would you build something for yourself and
6    build it half ass?          Would you?     I mean,
7    who in their -- their right mind would do
8    that.     That's like baking cookies and
9    saying, I'm gonna make chocolate cookies,
10   but I'm gonna save money by leaving out
11   the chocolate chips and the sugar.              Oh,
12   yeah,     that'd be yummy.       You fuck.      What
13   kind of moron are you.
14           MAYOR YAGEL:       Unbelievable.
15           MR. ZUMMO:     Noreen, do you want
16   e-mails from that GE -- GE -- GEA guy?
17           MS. SHEA:    Just give me it.
18           MR. ZUMMO:     I'll forward the e-mail
19   for you.     He's kind of a putt.
20           MS. SHEA:    You know with it is, is
21   the neighbors complain about the turn.
22           MR. ZUMMO:     Well, did you ever drive
23   by there?
24           MS. SHEA:    No.
25           MR. ZUMMO:     There's always eight or


                          Rockland and Orange Reporting
                    rowork@courtreportingny.com - (845) 634-4200
                             www.courtreportingny.com

                                                                   7
1                   Proceedings
2    nine cars out there, which I don't
3    understand what they do.
4            Is it a home for retarded people?
5            MS. SHEA:    Yes.
6            MR. ZUMMO:     Why are there so many
7    you freakin cars?
8            MS. SHEA:    It's workers, they said.
9            MR. ZUMMO:     Okay.   The drive --
10   okay.     It's not a home for retarded
11   people.
12           MAYOR YAGEL:     It is a home for
13   people --
14           MS. SHEA:    Special needs.
15           MAYOR YAGEL:     -- who are mentally
16   challenged, intellectually challenged.
17           MR. ZUMMO:     Doesn't the ARC, A-R-C,
18   stand for retarded?
19           MAYOR YAGEL:     I don't know.       No,
20   it's resource something.
21           MS. SHEA:    But we have numerous
22   complaints about that parking and --
23           MR. ZUMMO:     Because they're all
24   parking park driveway and they put the
25   rest on the road.


                          Rockland and Orange Reporting
                    rowork@courtreportingny.com - (845) 634-4200
                            www.courtreportingny.com

                                                                  8
1                  Proceedings
2         MS. SHEA:     Uh-huh.
3         MR. ZUMMO:     Turn.
4         (Whereupon, it sounds like the tape
5    was stopped and restarted.)
6         MS. SHEA:     It's workers, they said.
7         MR. ZUMMO:     Okay.     The driveway --
8         MAYOR YAGEL:      It's not a home for
9    retarded people.      It is a home for
10   people --
11        MS. SHEA:     Special needs.
12        MAYOR YAGEL:      -- who are mentally
13   challenged.    Intellectually challenged.
14        MR. ZUMMO:     Doesn't the ARC, A-R-C,
15   stand for retarded?
16        MAYOR YAGEL:      I don't know.        No,
17   it's something resource something.
18        MS. SHEA:     But we have numerous
19   complaints with them parking and --
20        MR. ZUMMO:     Because they don't
21   park --
22        MS. SHEA:     Yeah.
23        MR. ZUMMO:     Driveway and they put
24   the rest on the road.
25        MS. SHEA:     Uh-huh.


                         Rockland and Orange Reporting
                   rowork@courtreportingny.com - (845) 634-4200
                             www.courtreportingny.com

                                                                   9
1                   Proceedings
2            MR. ZUMMO:     And it's in the turn.
3    So when you come -- you don't have the
4    light,     it's a problem,       because people
5    are flying down that way, and it's in the
6    turn.     So all of a sudden you're greeted
7    with minivans and shit in the middle of
8    the turn.
9            MS. SHEA:    Yeah.
10           MR. ZUMMO:     You know what I mean.
11   The people who are driving BMWs and
12   Jaguars don't want to be slowed down by
13   the minivans.
14           MS. SHEA:    So how --
15           MAYOR YAGEL:     Mr. Banks can't go
16   back.     He had one year to complete this
17   and he didn't complete it.
18           MR. ZUMMO:     What do you mean, can't
19   go back.
20           MAYOR YAGEL:     Can't go back to the
21   ZBA.     He did complete it.       He didn't have
22   to verify the hurricane clips.
23           MR. ZUMMO:     Verify -- open the
24   siding.
25           MAYOR YAGEL:     He has to.      You must


                          Rockland and Orange Reporting
                    rowork@courtreportingny.com - (845) 634-4200
                            www.courtreportingny.com

                                                                  10
1                  Proceedings
2    force him to open up at least --            how many
3    clips are there?       How many studs are there?
4           MR. ZUMMO:     One for every stud.
5    Every 16 inches is 40 feet.
6           MAYOR YAGEL:     Okay.    Then he can
7    open up one side of the building, so you
8    can see.
9           MR. ZUMMO:     No.
10          MAYOR YAGEL:     I mean, the siding
11   goes from one side to the other.            So the
12   one that's going to be least invasive
13   should be opened up.        Don't have him open
14   up everything.
15          MR. ZUMMO:     Least invasive?       They
16   are full sheets T-111.
17          MAYOR YAGEL:     Okay.
18          MR. ZUMMO:     Gonna have to take the
19   siding off in the middle of winter.
20          MAYOR YAGEL:     Before he closed it
21   up, he should have had me over there to
22   inspect it.
23          MR. ZUMMO:     He never took the siding
24   off.
25          MAYOR YAGEL:     Then you can't pass


                         Rockland and Orange Reporting
                   rowork@courtreportingny.com - (845) 634-4200
                            www.courtreportingny.com

                                                                  11
1                  Proceedings
2    him.    What did Erica say?       You're gonna
3    take him on his word?        This is a man who
4    tells me I'm hacking into his personal
5    e-mails.
6           MR. ZUMMO:     Erica won't say anything
7    about it.    It's up to me.
8           MAYOR YAGEL:     When has he taken the
9    siding off that building?
10          MR. ZUMMO:     I've never seen the
11   siding off that building.
12          MAYOR YAGEL:     Then how can you
13   legally pass it?       He is required to do
14   this according to the plans.
15          MR. ZUMMO:     It was.    It was on the
16   drawing and the letter, both him from me
17   and his architect.       His architect also
18   specified in his letter.         So his architect
19   didn't know they were there.
20          MAYOR YAGEL:     I mean, this is a
21   gentleman who, basically, they were
22   talking (inaudible)a -- a -- the sequence --
23   put these in later.       He needs a Stop Work Order.
24   You have to turn him down.          Look at the little
25   lady out there --


                         Rockland and Orange Reporting
                   rowork@courtreportingny.com - (845) 634-4200
                            www.courtreportingny.com

                                                                         12
 1                Proceedings
 2       MR. ZUMMO:      He used the top floor
 3   anyway.
 4       MAYOR YAGEL:       Is he?
 5       MR. ZUMMO:      Fully sheet rocked -- he must have --
 6       MAYOR YAGEL:       Then he should be made to take it
 7   all out.
 8       MR. ZUMMO:      He must have 40 or 50 cases of paper up
 9   there, records, there are all Village records.               No wonder
10   you wanted to get a barn.
11       (Phone rings.)
12       MR. ZUMMO:      Village meetings.
13       That much?
14       (Phone rings.)
15       MS. SHEA:      Village of Pomona.         Sure.
16   Who's calling?     Oh, yeah, hold on, Mark.
17   Let me -- let me get Mr. (Inaudible.
18       Mark, Caribbean Pools.          He called
19   yesterday too.     They're asking about gas
20   lines and I said drawing.         Drawings out?
21       MR. ZUMMO:      Yes.
22           A VOICE:   E-mail the Mayor.
23       MS. SHEA:      And he setup an
24   inspection for Wednesday leader, next
25   week.


                         Rockland and Orange Reporting
                   rowork@courtreportingny.com - (845) 634-4200
                             www.courtreportingny.com

                                                                   13
1                   Proceedings
2         (Cross talk.)
3         MS. SHEA:      Questions before we move
4    forward.
5         MAYOR YAGEL:       What do we got here?
6    Phone.     I did not get home from the high
7    school until 10:30 last night.
8         (Pause in conversation.)
9         MAYOR YAGEL:       The simple fact is
10   you, as Building Inspector, --
11        (Inaudible.)
12        MAYOR YAGEL:       Because you would be
13   the one that will be inspecting those.
14        It's a conflict.
15        MR. ZUMMO:        Right.
16        MAYOR YAGEL:       And there has to be
17   segregation.
18        MR. ZUMMO:      They're looking anything
19   on the house that they don't know about,
20   that -- that Obey is not telling them
21   about.
22        MAYOR YAGEL:       They can FOIL all the
23   records.
24        MR. ZUMMO:      Well, and a lot of stuff
25   isn't in the records,         because he -- his


                          Rockland and Orange Reporting
                    rowork@courtreportingny.com - (845) 634-4200
                             www.courtreportingny.com

                                                                   14
1                   Proceedings
2    documentation is shit.           Obey -- Obey is
3    playing mystery games up there.
4            MAYOR YAGEL:     That is     Obeys
5    problem.
6            MR. ZUMMO:     We let him do it.
7            MAYOR YAGEL:     No, we did not know he
8    was selling it.
9            MR. ZUMMO:     As of now inspections.
10           MAYOR YAGEL:     Okay.     Now that you
11   found out about it, guess what?
12           MR. ZUMMO:     He's gonna get violated.
13           MAYOR YAGEL:     He's gotta get a stop
14   work order.
15           MR. ZUMMO:     Please, a stop work
16   order.
17           MAYOR YAGEL:     You know what, I don't
18   care.
19           MR. ZUMMO:     Well.
20           MAYOR YAGEL:     This man thinks that
21   (inaudible) Zoning Board of Appeals.               The
22   fact that Banks' came before him; do you
23   see a conflict?
24           MR. ZUMMO:     Yeah, well, then I'm
25   not -- it's only gonna make it worse.


                          Rockland and Orange Reporting
                    rowork@courtreportingny.com - (845) 634-4200
                           www.courtreportingny.com

                                                                 15
1                 Proceedings
2         MAYOR YAGEL:     Put the thing on the
3    side of the building, stop work order.             If
4    it's permissible under the law, if it's
5    applicable, it should be applied.
6         The 13th, you know what's gonna be
7    going on the agenda?
8         MR. ZUMMO:     What?
9         MAYOR YAGEL:     Ethics Committee.
10        MR. ZUMMO:     Oh, cool.
11        MAYOR YAGEL:     Call Ethics Committee,
12   right,   and then we're gonna have a
13   hearing about Peter Obey and the shit that
14   he's been doing on the podium.          You can't
15   do it.   Bullshit at the local level.
16   Right.   Why do we have that shit in
17   Washington right now?       Because nobody
18   thinks the small shit at the local level.
19        MR. ZUMMO:     'Cause they allowed it
20   to exist.   It became status quo.          Same
21   reason that Ramapo is tearing itself
22   apart.   It became the standard.          You know
23   how many times a day I hear, they let me
24   do it in Ramapo.
25        Seriously.


                        Rockland and Orange Reporting
                  rowork@courtreportingny.com - (845) 634-4200
                             www.courtreportingny.com

                                                                   16
1                   Proceedings
2           I must hear that four, five times a
3    day.    That if I was doing this in Ramapo,
4    I could.     Then do it in Ramapo.
5           MAYOR YAGEL:      You know what, I think
6    now when you go on these things, your
7    recorder should be on, right.            And if they
8    say that, say, really, when did you do it
9    in Ramapo?     And get     'em on tape.       That
10   will end pretty dam quick.           Every project
11   they were ever involved in, they'll lose
12   their license.
13          MR. ZUMMO:     Everybody knows that
14   Ramapo's a cesspool.
15          MAYOR YAGEL:      But right now they're
16   focusing on the electives and the
17   appointed officials for allowing this.
18   You go to people that were paying those
19   electives off, and then you know what,
20   then it'd start stopping.
21          Do you have a problem with that?
22   Noreen?
23          (Inaudible.)
24          MAYOR YAGEL:      I'm not yelling at
25   you.    I'm yelling at the situation.


                          Rockland and Orange Reporting
                    rowork@courtreportingny.com - (845) 634-4200
                           www.courtreportingny.com

                                                                 17
1                 Proceedings
2          Let him call me up.        Let him come to
3    a Board meeting.      Let him justify
4    everything he's done.         Let him then
5    justify how he voted to give Mr. Banks
6    this shit, because now brings into play
7    everything he voted on Banks, that he
8    voted in favor.      Oh, I'm getting away with
9    it.   I guess Banks should be allowed to
10   get away with it too.
11         Himself.
12         MR. ZUMMO:     Article 78ing us.
13         MAYOR YAGEL:     Take an Article 78.
14   Merckly is suing us.         Suing us, why?
15         MR. ZUMMO:     'Cause he wasn't allowed
16   to build.
17         MAYOR YAGEL:     And he wasn't allowed
18   to build.
19

20                (End of tape.)
21

22                        *****
23

24

25


                        Rockland and Orange Reporting
                  rowork@courtreportingny.com - (845) 634-4200
                          www.courtreportingny.com

                                                                18
1

2

3

4

5        THE FOREGOING is a transcription
6    produced from an audio tape recording of
7    the within proceedings to the best of my
8    ability.
9

10

11                _______________________
12                Jacqueline Padilla, CSR
13

14

15

16

17

18

19

20

21

22

23

24

25


                       Rockland and Orange Reporting
                 rowork@courtreportingny.com - (845) 634-4200
